DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 29 March 2021 is acknowledged and entered.  Following the amendment, claims 3-13, 18 and 19 are canceled, and claims 1, 2, 14-17 and 20-26 are amended.    
Currently, claims 1, 2, 14-17 and 20-26 are pending, and claims 1, 14-17, 20 and 24-26 are under consideration. Claims 2 and 21-23 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 4, 13, 18 and 19 are moot as the applicant has canceled the claims.
The prior art rejection of claims 24-26 under 35 U.S.C. 102(a)(2) as being anticipated by Purcell et al. (US 10,314,904 B2, 6/11/2019) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1, 14-17 and 20 under 35 U.S.C. 103 as being unpatentable over Pentel et al. (US 2014/0093525 A1, 4/3/2014), in view of Purcell et al. (US 10,314,904 B2, 6/11/2019), as evidenced by The European Medicines Agency, Evaluation of Medicines for Human Use, Guideline on Adjuvants in Vaccines (1/20/2005) is withdrawn in view of applicant’s amendment.

Formal Matters:
Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Claims
Claims 1, 14-17, 20 and 24-26 are objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “anti-IL-4 antibody, or fragment thereof” in lines 5 and 9; the following is suggested: “anti-IL-4 antibody, or antigen binding fragment thereof”.  Same amendment is suggested for claims 14-16, 20 and 24-26.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14-17, 20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	Claim 1 is indefinite for the recitation “to increase antigen-specific IgG antibody in the subject, increase antigen-specific IgG antibody concentration in the subject, or increase antigen-specific IgG antibody titer in the subject” because it is unclear what the difference is among “increase antigen-specific IgG antibody”, “increase antigen-specific IgG antibody concentration”, and “increase antigen-specific IgG antibody titer” (since it is in one body), and why all three are needed?  The metes and bounds of the claim, therefore, cannot be determined.  Further, the claim recites the limitation "the subject's immune response" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite for the recitation “wherein improvement of …” because a “wherein …” clause is usually used to refer back to the limitations mentioned previously; however, there is no “improvement” indicated in claim 1 (deleted), from which claim 14 is dependent.  Therefore, there is no antecedent basis for the “wherein improvement of …”.  Claim 25 is similarly indefinite.
Claim 24 recites the limitation "the animal's immune response" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-26 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (J Clin Invest. 1994 Nov; 94(5):1953-8), for the reasons of record set forth in the last Office Action mailed on 1/15/2021, at pages 4-5.
Applicants argument filed on 29 March 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that claims 24-26 are amended; and Tang fails to teach that co-administration of an anti-IL-4 antibody and antigen improves production of antibody against the antigen, as Tang teaches that the antibody response to immunization with formalin-inactivated RSV produced "no difference between anti- IL-4 treated and control mice" (page 1955, right column, lines 19-22; Fig. 5).    
This argument is not persuasive because, contrary to applicants argument, Tang teaches that in serum samples collected 1 d before live virus challenge, IgG2a, and total Ig titers were much higher in the anti-IL-4 treated mice than the control mice (page 1955, right column, lines 14-17, and Fig. 5).  Note, in Tang’s study, the animals were immunized with inactivated whole virus first before live virus challenge (infection).  Tang makes it clear that mice treated with anti-IL-4 at the time of immunization with inactivated RSV had reduced clinical illness after live virus challenge, as measured by weight loss, illness score, and virus replication, and this was associated with an augmented CD8+ CTL activity, increased expression of IFN- mRNA relative to IL-4 mRNA, and a higher titer of RSV-specific IgG2a in the anti-IL-4 treated mice before challenge (abstract, for example).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-17 remain rejected, and the amended claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pentel et al. (US 2014/0093525 A1, 4/3/2014), and Tang et al. (J Clin Invest. 1994 Nov; 94(5):1953-8), as evidenced by The European Medicines Agency, Evaluation of Medicines for Human Use, Guideline on Adjuvants in Vaccines (1/20/2005), for the reasons of record set forth in the last Office Action mailed on 1/15/2021, at pages 6-9, and the following: 
The teachings of Pentel and Tang were reviewed in the last Office Action.  Additionally, Tang teaches that the anti-IL-4 antibody used with inactivated RSV is an IL-4-neutralizing monoclonal antibody (11B11) (page 1954, 1st column, 2nd paragraph, lines 8-9), which seems the same antibody as that of the present application.  
With respect to claim 20, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat drug-induced toxicity such as opioid-induced toxicity with a vaccine and an anti-IL-4 antibody, wherein the vaccine is a conjugate comprising a derivative of the drug and a carrier protein or peptide; and the anti-IL-4 antibody is a monoclonal antibody such as Tang’s 11B11 monoclonal antibody, following the teachings of Pentel and Tang.  The person of ordinary skill in the art would have been motivated to do so for treating drug-related toxicity, and reasonably would have expected success because Tang has demonstrated that the addition of the anti-IL-4 monoclonal antibody with inactivated RSV vaccine resulted in reduced clinical illness after live virus challenge.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/8/21